PER CURIAM.
Granted. The order of the court of appeal is vacated and the defendants’ convictions and periods of inactive probation subject to special conditions are reinstated. We agree with Judge Kuhn, see State v. Caldwell, 06—0310 (La.App. 1st Cir.8/2/06)(Kuhn, J., dissenting) that the state and defense began the proceedings conducted on October 11, 2005, with the understanding that the testimony previously adduced on May 18, 2005, and accepted by the trial court as the basis for denying defendants’ motion to suppress, would serve as the context trial facts for the testimony of the criminalist who performed the laboratory analysis of the substance recovered by the police at the time of the defendants’ arrest. We also agree with Judge Kuhn that the entirety of the evidence adduced in both proceedings was sufficient to support the verdicts returned by the court.
CALOGERO, C.J., would grant and docket.